Citation Nr: 1550606	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Beverly Gordon Jones


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1969.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO issued the June 2010 rating decision following the receipt of additional evidence.

This matter was previously remanded by the Board in November 2013, and again in June 2015, in order to schedule the appellant for a hearing before a Veterans Law Judge.  The requested hearing was finally provided to the appellant in August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted for the cause of her husband's death.  At her August 2015 hearing she reported that her husband died due to sarcoidosis and she asserted that the Veteran's sarcoidosis was related to his exposure to Agent Orange while in Vietnam.  She testified that a doctor told her that the Veteran's illness was due to his service in the jungles.  

The Veteran's death certificate notes that the Veteran's immediate cause of death was cerebrovascular accident (CVA) and that other significant conditions contributing to death were seizure disorder, dementia, and hypertension.  A review of the Veteran's medical records indicates that the onset of the Veteran's seizure disorder was in January 1993 and that the seizure disorder was caused by central nervous system sarcoidosis (neurosarcoidosis).  

Although the disabilities that caused the Veteran's death do not include any that are considered to be secondary to exposure to Agent Orange on a presumptive basis under 38 C.F.R. § 3.309(e), a medical opinion should be obtained as to whether the Veteran's sarcoidosis is related to service, including the Veteran's presumed exposure to Agent Orange during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Those records should be requested, and associated with the Veteran's claims file.

The Board notes that the AOJ conducted extensive development and that the claims file contains many of the Veteran's medical records regarding diagnosis and treatment of sarcoidosis over the years.  At the hearing the appellant stated that VA has all the Veteran's available records, that any of the Veteran's other medical records are no longer available.  

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the appellant must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Forward the Veteran's claims file to a physician for review.  The physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neurosarcoidosis, CVA, seizure disorder, dementia, or hypertension were medically related to service, to include as due to presumed exposure to herbicides (such as Agent Orange) therein.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure). The physician's attention is directed to the National Academy of Sciences (NAS) finding in 2006 of "limited or suggestive evidence of an association" between herbicide exposure and hypertension as well as strokes.  Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran had other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

The physician should review the claims folder and indicate that such has been accomplished in the report.  The physician should set forth the complete rationale for the conclusions reached.

3.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


